Citation Nr: 1402318	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-11 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left and right hand and foot neuropathy.  

2.  Entitlement to service connection for lumbar spine disability.  

3.  Entitlement to more than one 10 percent disability rating for service-connected bilateral knee disability prior to March 6, 2013 and in excess of 10 percent for each service-connected knee disability from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2013, the RO changed the rating for the bilateral knee disability from 10 percent for the bilateral knee impairment to one 10 percent rating for each knee's impairment, effective from the March 6, 2013 date of a VA examination.  The Veteran failed to appear for a December 2013 Board hearing.


FINDING OF FACT

In December 2013, the Veteran's accredited representative withdrew each of the Veteran's appeals at issue.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for service connection for left and right hand and foot neuropathy and lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of the appeal for increased compensation for right and left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5). (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a December 2013 letter, the Veteran's accredited representative advised VA that the Veteran wished to withdraw each of the appeals which in appeal status.  At the time, the issues mentioned above were the ones which were in appeal status, having been the subject of a supplemental statement of the case in June 2013.  The record was before the Board in preparation for a videoconference hearing on such issues.  All of this was prior to the promulgation of a Board decision on the appeals.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the appeal issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to such issues and they are dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for the claims since the appeals have been withdrawn.


ORDER

The appeals on the issues of service connection for left and right hand and foot neuropathy; on the issue of service connection for lumbar spine disability; and on the issue of higher ratings for service-connected bilateral knee disability are dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


